Citation Nr: 1639189	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to a disability rating in excess of 10 percent for a back disorder.

3.  Entitlement to a compensable disability rating for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The issue of entitlement to service connection for tinnitus has been raised by the record at a personal hearing before the Board in July 2016.  See Transcript.  The issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a disability rating in excess of 10 percent for a back disorder, and entitlement to a compensable disability rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosis of plantar fasciitis is related to a period of service.





CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 2011 VA examination indicated that the Veteran has a current diagnosis of chronic plantar fasciitis.  The Veteran has provided credible lay testimony of an in-service incurrence of feet related symptoms, which had existed continuously since service.  See Transcript.  The April 2011 examiner opined that a medical nexus exists between the Veteran's current diagnosis and his reported in-service symptoms.  Therefore, the weight of the evidence indicates that it is at least as likely as not that the Veteran's diagnosis of plantar fasciitis either began during or was otherwise caused by his military service.  Accordingly, service connection for plantar fasciitis is, hereby, granted.  As the grant of service connection is considered a complete grant of the Veteran's prayer of relief, any failure on VA's part to notify and assist the Veteran is harmless error.


ORDER

Service connection for plantar fasciitis is granted.


REMAND

At issue is whether the Veteran is entitled to an increased disability rating for a back disorder.  The Veteran has been previously granted service connection and assigned a disability rating of 10 percent for a back disorder based solely on his orthopedic symptoms.  At a personal hearing before the Board held in July 2016 the Veteran testified that his orthopedic symptoms had gotten worse since his most recent VA spinal examination.  The Veteran also described symptoms such as radiating pain into his lower extremities.  Finally, the Veteran claimed that his previously service-connected hearing loss had increased in severity since his most recent VA audiological examination.  See Transcript.  This is sufficient to trigger VA's duty to assist, and the matter must be remanded in order to provide the Veteran with appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his current orthopedic symptoms of his service-connected back disorder, to include an assessment of whether any separate neurologic impairment is present as a result of the back disability.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected bilateral hearing loss. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


